Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 21-46 are pending in the current application.
2.	This application is a CON of 16/407,375 05/09/2019 ABN 16/407,375 is a CON of PCT/IB2017/001594 11/09/2017 PCT/IB2017/001594 has PRO 62/419,557 11/09/2016.
Response to Arguments
3.	The rejection of claims 21-38, 41-46 under 35 U.S.C. 103 as being unpatentable over Yoshida 8,476,290 B2 AND Den Hollander US 3,904,632 AND Reider US 4,859,771 is maintained.  Applicants’ representative’s arguments submitted on September 7, 2022 have been fully considered but are unpersuasive.  The arguments rely upon the affidavit of inventor Goldberg of September 7, 2022, which is also unpersuasive.  With respect to the substitution of DAG for CSA, applicant’s representative argues that the art is too unpredictable and that a particular resolving agent for one material may not work for another and further that the chemical structures of DAG and CSA are too different.  Den Hollander explains that DAG “can be utilized in commercial processes for resolving a wide spectrum of amines, can be regenerated economically, and can be reused.” Den Hollander also states that, “The amines suitable for forming salts with (-)-DAG are primary, secondary, or  tertiary amines containing at least one chiral center and wherein the amino nitrogen atom is either substituted by, or a part of, aliphatic, heterocyclic, or alicyclic moieties.  The aliphatic, heterocyclic, or alicyclic moieties can be further substituted by aliphatic, aromatic, heterocyclic, alicyclic, halogen, hydroxy, trifluoromethyl, nitro, alkoxy, and the like.”  The compounds of the instant claims are such amines. According to the arguments the rejection “lacks a scientific rationale to assume the success of a high ee resolution merely because an amine can form a salt with DAG.” Since forming the diastereomeric salt and separating the crystallized/precipitated salt of one isomer is the basis of the resolution the connection is clear.  
According to paragraph 3, on page 11 of the remarks there is no reasonable expectation of success in using DAG to resolve other amines. This is in contrast to Den Hollander who asserts that resolution with DAG is applicable to a “wide spectrum of amines.”  According to the inventor declaration, sometimes DAG can fail to resolve certain amines in a satisfactory manner and “[T]hat the assumption of a universal success with DAG in enantiomeric separation merely based on the disclosure of “amines suitable for forming salts” in Den Hollander is scientifically unfounded.” (Goldberg declaration page 3 ¶ 13).  The standard of “universal success” is not the correct standard.  As per MPEP 2143: "Obviousness does not require absolute predictability of success," only a reasonable expectation of success.  
	There are further argument of unexpected results. “[T]he successful enantiomeric separation of the desired S-isomer with DAG is unexpected. Besides an excellent ee, the separation process is economically efficient and environmentally friendly in comparison with other acids we have examined.” (Goldberg declaration page 3 ¶ 14).  “DAG surprisingly provided an excellent enantiomeric purity for the desired isomer with a much higher yield than the other acids. CSA, however, merely led to an ee of 61% (without further recrystallization of the isomer as in Example 24 of Yoshida).” (Arguments page 9 ¶ 2).  The 61% ee number is erroneous.  The resolution in Example 24 gives 88% enantiomeric excess, or ee.  The relative amount of S in the mixture is 94%. Enantiomeric excess expressed mathematically is: enantiomeric excess = % of major enantiomer - % of minor enantiomer.  For the Yoshida mixture the relative amounts of each isomer are 94% (S) - 6%  (R) = 88% enantiomeric excess.  
No particular example in the specification is pointed out to support any finding of unexpected results. As per MPEP 716.02(b) "The evidence relied  > upon < should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants' brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c)."  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  
Even if such evidence were presented, the evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   Unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).  The declaration argues “each component or step of chiral resolution requires careful optimization of various parameters.” (Goldberg declaration page 3 ¶ 12).  Applicant’s representative argues that “solvents and ratio of cosolvents, and solubility of the salt could each vary in multiple directions and lead to numerous combinations of factors and parameters, the effect of which on chiral resolution is impossible to predict. One of ordinary skill in the art could not have selected a particular set of factors or parameters (acid, solvents and ratio thereof, temperature, etc) out of numerous possibilities to arrive at the present invention.” (Arguments page 12 ¶ 2).  The conditions with regard to “various parameters”, “numerous combinations of factors and parameters”, “solvents and ratio of cosolvents”, “solvents and ratio thereof, temperature, etc out of numerous possibilities” are not claimed.  Claim 21 mentions no solvents, temperature, ratios, etc. or other factors and parameters out of the admitted “numerous possibilities”.  The R1 and Pg1 group are generic as well.
As discussed in the rejection by using the conditions of the instant claims with DAG and an aldehyde, which are simultaneous resolution and epimerizing conditions, the resolution becomes an asymmetric transformation of the second order.  This method is very attractive, particularly when separations for industrial applications are contemplated, because it is possible to transform the racemate to the desired isomer in a nearly quantitative yield through a simple operation.  A nearly quantitative yield is expected since there is simultaneous epimerization of the unwanted isomer.  
	The rejection of claims 39-40 under 35 U.S.C. 103 as being unpatentable over Yoshida 8,476,290 B2 AND Den Hollander US 3,904,632 AND Reider US 4,859,771 as applied to claims 21-38, 41-46 above, and further in view of Rieck US 5,030,725 is maintained.  Applicants’ representative’s arguments submitted on September 7, 2022 have been fully considered but are unpersuasive.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-38, 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida 8,476,290 B2 AND Den Hollander US 3,904,632 AND Reider US 4,859,771.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  Yoshida US ‘290 teaches the resolution of the species where R1 is ethyl and Pg1 is BOC of claims 42-43 on col. 45 and 46 as Examples 23 and 24, via the reaction of racemic I-(S)/I-(R)  with (S)-(+)-camphorsulfonic acid (CSA) to give optically enriched I-(S).    The crystallization/resolution took place in methyltertbutylether or MTBE/acetonitrile.  The resolution gives 88% ee in Example 24.  Enantiomeric excess expressed mathematically is: enantiomeric excess = % of major enantiomer - % of minor enantiomer.  For the Yoshida mixture the relative amounts of each isomer are 94% (S) - 6%  (R) = 88% enantiomeric excess.  Therefore the amount of S relative to the amount of the mixture is  94%.
Den Hollander US ‘632 teaches an alternative resolving agent to camphorsulfonic acid, (-)-di-O-isopropylidene-2-keto-L-gulonic acid, also referred to as (-)-DAG, which is the resolving agent of claim 21 and 44. According to column 1, lines 25-33, “Several optically active acids have been found useful for this purpose,  among which the most universally employed in industry are camphorsulfonic acid  as well as tartaric acid.  The recovery of the resolving agents presents an economical problem since they are soluble in water and thus difficult to recover.  This necessitates the use of fresh resolving agent for each run, and precludes recycling operations.  Furthermore, the known resolving agents have limited applicability.”  To this end Den Hollander developed (-)DAG and discloses various examples of amines resolved with (-)DAG. “The  amines suitable for forming salts with (-)-DAG are primary, secondary, or  tertiary amines containing at least one chiral center and wherein the amino  nitrogen atom is either substituted by, or a part of, aliphatic, heterocyclic,  or alicyclic moieties.  The aliphatic, heterocyclic, or alicyclic moieties can be further substituted by aliphatic, aromatic, heterocyclic, alicyclic,  halogen, hydroxy, trifluoromethyl, nitro, alkoxy, and the like.  The preferred  amines useful in this invention are those in which at least one optical isomer forms a crystalline compound with (-)-DAG.”  “Generally, the salts of this invention are formed by reacting (-)-DAG with the racemic amine........The reactants are mixed in about equimolar amounts and the resulting product consists of a mixture of the optically active amine salts of  (In most cases, at (-)-DAG.  One of the diastereomeric salts is crystalline and can be isolated by fractional crystallization from a suitable solvent.” [column 3 lines 1-11]. This is steps a) and b) of claim 44.  Solvents are disclosed at col. 3 lines, “Solvents which are suitable for crystallizing the diastereomers are polar organic solvents, e.g., the lower alkanols, such as methanol, ethanol, propanol  and the like; ketones, e.g., acetone; acetonitrile and the like.  In some cases  non-polar organic solvents, e.g., benzene, are suitable, however, the polar  solvents are generally used and are preferred.”  The examples use (-)-di-O-isopropylidene-2-keto-L-gulonic acid hydrate the compound of claim 22.  The ratio is typically about 1:1 as shown in the examples with a slight excess of DAG.  Example 1 is 150 mmols amine: 154 mmols of DAG, meeting the limitation of claim 23.  The solvents of claims 29-30, fall under the prior art description “acetonitrile and the like”, and include the solvents of claim 29 which are additional polar organic solvents or “non-polar organic solvents”. Methyl-THF is a more convenient solvent than tetrahydrofuran, is higher boiling, and wet METHF is more easily recovered and made anhydrous for recycle and reuse. With respect to claim 34, the salt is typically converted back to the freebase as discussed at column 3 lines 24-45. Any excess of either isomer can be recycled.  This is also part of claim 43.  Den Hollander uses aqueous sodium hydroxide in the examples given, which is the limitation of claim 35.  “Decomposition of the residue with a base  affords the corresponding free amine which is then extracted with an organic solvent while the salt of (-)-DAG remains in aqueous solution.”  In the example ether is used as solvent (claim 39). Sodium carbonate, the limitation of claim 36 would be expected to perform equally well and is just another inorganic base. 
With respect to the aldehyde, the addition of the aldehyde is done to racemize the remaining isomer in solution that did not react with resolving agent.  This technique is known in the art and is disclosed in various places including Reider US ‘771.  Reider discusses this combined resolution/racemization technique at col. 3.  The lines 36-47 describe the “The racemization of the unwanted 3-R-isomer is then achieved by addition of a catalytic amount (3-5%) of an aromatic aldehyde, and an equilibrium of imine is established.  The acidity of the alpha proton is thus increased, allowing the chiral center to racemize at ambient temperature and basicity. 
 In the presence of 0.86-0.94 moles of CSA, the crystalline 3-S-amine CSA salt is essentially removed from the equilibrium system by virture of its insolubility, resulting in the 3-R-mine being continuously shunted through the imines to the desired 3-S-amine. This combined resolution-racemization is easily run.” The aldehyde is described as “Useful aromatic aldehydes include benzaldehyde, salicylaldehyde, 3,5-dichlorosalicylaldehyde  and p-NO2benzaldehyde, the catalytic amount of which for effecting racemization of the unwanted isomer of the selected primary amine after crystallization of the desired isomer has occurred in the resolution mixture, is generally about 3 to 5 mole %, based on the calculated amount of mixture present.” Benzaldehyde is the limitation of claim 24. “[A]mbient temperature" is "about 30" (claim 27).  The catalytic amount of aldehyde used falls within the range of claims 25-26.
B)	Ascertaining the differences between the prior art and the claims at issue.
The process of the instant case involves the use of alternative resolving agents.  The prior art uses CSA, while the instant claims use DAG and an aldehyde.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  It is routine for a process chemist to perform a resolution of racemic amines via diastereoisomeric salt formation, and optimize the conditions.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the alternative resolution taught by Den Hollander and Reider. A person of ordinary skill in the art would have been motivated to do so based on the desire to obtain a more efficient process.  According to Den Hollander the DAG “can be utilized in commercial processes for resolving a wide spectrum of amines, can be regenerated economically, and can be reused.” With regard to using the aldehyde, by having simultaneous epimerizing conditions in the reaction the resolution becomes an asymmetric transformation of the second order.  This method is very attractive, particularly when separations for industrial applications are contemplated, because it is possible to transform the racemate to the desired isomer in a nearly quantitative yield through a simple operation.
	Regarding the limitation with respect to the enantiomeric excess in claim 21, 31, 33, 41, 44-46, as discussed above, the resolution gives 88% enantiomeric excess, or ee, in Example 24.  By using the conditions of the instant claims with DAG and an aldehyde, which are simultaneous resolution and epimerizing conditions, the resolution becomes an asymmetric transformation of the second order.  A nearly quantitative enantiomeric excess, >99% ee, is expected since there is simultaneous epimerization of the unwanted isomer. This method is very attractive, particularly when separations for industrial applications are contemplated, because it is possible to transform the racemate to the desired isomer in a nearly quantitative yield through a simple operation.  
5.	Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida 8,476,290 B2 AND Den Hollander US 3,904,632 AND Reider US 4,859,771 as applied to claims 21-38, 41-46 above, and further in view of Rieck US 5,030,725.  As discussed above in Den Hollander, “Decomposition of the residue with a base affords the corresponding free amine which is then extracted with an organic solvent while the salt of (-)-DAG remains in aqueous solution.” In the examples, “The resulting suspension was extracted with ether”. Ether presents a number of problems including flammability, explosiveness, ability to form peroxides, low boiling point and would be unsuitable for large scale manufacture.  Rieck in a similar process involving the resolution of amines with DAG on a pilot plant scale, uses the solvent pair of claim 40 at column 2 lines 49ff, “According to this method, a portion of a  racemic mixture of (I) and (II) is dissolved in a polar organic solvent such as methanol, ethanol, 2-propanol, tetrahydrofuran, dimethoxyethane or acetonitrile in a concentration of about 1 to 2 molar and the solution is mixed with a 1-2 molar solution of 0.5 to 1.0 equivalents of DAG in the same solvent.  Isopropanol is the preferred solvent, and additionally, up to 50% of a non-polar diluent such as heptane may be added to enhance the crystallization.”  This polar solvent/heptane pair appears to be a good solvent pair for working with DAG based processes and MeTHF would offer several advantages over ether including the superiority of properties as discussed above including increased boiling point, greater safety.    
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625